Case: 22-40439     Document: 00516554565         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                           United States Court of Appeals
                                                                    Fifth Circuit
                                  No. 22-40439                    FILED
                                Summary Calendar           November 22, 2022
                                                             Lyle W. Cayce
                                                                  Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Homero Rey Cantu, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:07-CR-382-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Homero Rey Cantu, Jr., federal prisoner # 98371-079, was convicted
   of conspiracy to launder monetary instruments, conspiracy to possess with
   intent to distribute more than 100 kilograms of marijuana, and providing false
   information on a loan application. He was sentenced to a total of 325 months


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40439      Document: 00516554565          Page: 2   Date Filed: 11/22/2022




                                    No. 22-40439


   of imprisonment. He filed a motion for compassionate release pursuant to 18
   U.S.C. § 3582(c)(1)(A)(i). The district court denied the motion, and Cantu
   timely appealed, specifying by name and date that he was appealing from the
   order denying his motion for compassionate release.
          However, in his pro se appellate brief, Cantu asserts no arguments
   pertaining to the denial of his motion for compassionate release. Instead,
   Cantu raises issues relating to his motion for a reduction in sentence, which
   he filed pursuant to 18 U.S.C. § 3582(c)(2) seeking relief based on a
   retroactive amendment to the Sentencing Guidelines. Because we lack
   jurisdiction to review the order denying Cantu’s motion for a sentence
   reduction pursuant to § 3582(c)(2), we will not address Cantu’s arguments.
   See Warfield v. Fidelity and Deposit Co., 904 F.2d 322, 325-26 (5th Cir. 1990).
          By failing to identify any error in the district court’s analysis of his
   § 3582(c)(1)(A)(i) motion for compassionate release, Cantu has abandoned
   any challenge he might have raised regarding that decision. See Brinkmann
   v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
   Accordingly, the order denying the compassionate release motion is
   AFFIRMED.




                                         2